Exhibit 10.2
(SYMANTEC LOGO) [f42724f4272400.gif]
FY09 Executive Annual Incentive Plan
Group President
This Annual Incentive Plan (“Plan”) of Symantec Corporation (“Symantec”) is
effective as of April 1, 2008. The Board of Directors reserves the right to
alter or cancel all or any portion of the Plan for any reason at any time.

     
Symantec Corporation
  Proprietary and Confidential

1



--------------------------------------------------------------------------------



 



FY09 Executive Annual Incentive Compensation Plan

     
Job Category:
  Group President
 
   
Purpose:
  Provide critical focus on specific, measurable corporate and business unit
goals and provide performance-based compensation based upon the level of
attainment of such goals.
 
   
Bonus Target:
  The target incentive bonus for this executive position is ___% of the annual
base salary. Annual base salary has been established at the beginning of the
fiscal year. Bonuses will be paid based on actual annual base salary earnings
from time of eligibility under the Plan through March 31, 2009. Payments will be
subject to applicable payroll taxes and withholdings.
 
   
Bonus Payments:
  The annual incentive bonus will be paid once annually. Payment will be made
within six weeks of the financial close of the fiscal year. Any payment due
under this Plan is at the sole discretion of the Administrator of the Plan.
 
   
Components:
  Three performance metrics will be used to determine the annual incentive bonus
payment as determined by the Administrator. The company’s reported numbers are
based on non-GAAP Corporate Revenue & EPS results, and the Business Unit Budget
Management performance is determined by Internal Reporting fiscal year end
figures.

          Metric   Weighting
Corporate Revenue
    35 %
Corporate Earnings per Share
    35 %
Business Unit Budget Management
    30 %

     
Achievement Schedule:
  The established threshold must be exceeded for the applicable performance
metric before the bonus applicable to such performance metric will be paid.
Corporate Revenue and Corporate EPS achievement is uncapped. Business Unit
Budget Management achievement is capped at 150%.
 
   
Pro-ration:
  The calculation of the annual incentive bonus will be based on eligible base
salary earnings for the fiscal year and, subject to the eligibility requirements
below, will be pro-rated based on the number of days participant is employed as
a regular status employee of Symantec during the fiscal year.
 
   
Eligibility:
  Participants must be regular status employees on the day bonus checks are
distributed. If the company grants an interim payment for any reason, the
participant must be a regular status employee at the end of that performance
period in order to receive such payment. A participant who leaves before the end
of the fiscal year will not be eligible to receive the annual incentive bonus or
any pro-rated portion thereof. The Plan participant must be a regular status
employee of Symantec at the end of the fiscal year in order to be eligible to
receive the annual incentive bonus and at the time the bonus checks are
distributed, unless otherwise determined by the Administrator.
 
   
 
  To be eligible for the plan in the given fiscal year, participants must be in
an eligible position for at least 60 days before the end of the plan year.
Employees hired or promoted into an eligible position with less than 60 days in
the plan year will join the annual bonus plan in the next fiscal year.
 
   
Exchange Rates:
  The performance metrics will not be adjusted for any fluctuating currency
exchange rates.

     
Symantec Corporation
  Proprietary and Confidential

2



--------------------------------------------------------------------------------



 



     
Target Changes:
  In the event of an accretive event, such as a stock buyback, or other events
that might have an effect on the revenue or EPS targets of the Company, such as
acquisition or purchase of products or technology, the Administrator may at its
discretion adjust the Revenue Growth and Earnings per Share Targets and the
Business Unit budget to reflect the potential impact upon Symantec’s financial
performance.
 
   
Restatement of Financial Results:
  If the Company’s financial statements are the subject of a restatement due to
error or misconduct, to the extent permitted by governing law, in all
appropriate cases, the Company will seek reimbursement of excess incentive cash
compensation paid under the Plan. For purposes of this Plan, excess incentive
cash compensation means the positive difference, if any, between (i) the
incentive bonus paid and (ii) the incentive bonus that would have been made had
the performance metrics been calculated based on the Company’s financial
statements as restated. The Company will not be required to award Participant an
additional Payment should the restated financial statements result in a higher
bonus calculation.
 
   
Plan Provisions:
  This Plan is adopted under the Symantec Senior Executive Incentive Plan
effective as of April 3, 2004 and approved by Symantec’s stockholders on
August 21, 2003.
 
   
 
  This Plan supersedes the FY08 Executive Annual Incentive Plan dated April 1,
2007, which is null and void as of the adoption of this Plan.
 
   
 
  Participation in the Plan does not guarantee participation in other or future
incentive plans. Plan structures and participation will be determined on a
year-to-year basis.
 
   
 
  The Board of Directors reserves the right to alter or cancel all or any
portion of the Plan for any reason at any time. The Plan shall be administered
by the Compensation Committee of the Board of Directors (the “Administrator”),
and the Administrator shall have all powers and discretion necessary or
appropriate to administer and interpret the Plan.
 
   
 
  The Board of Directors reserves the right to exercise its own judgment with
regard to company performance in light of events outside the control of
management and/or participant.

     
Symantec Corporation
  Proprietary and Confidential

3